FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT



GERALD NOBLE,                                     No. 09-35440

               Plaintiff - Appellant,             D.C. No. 3:08-cv-00749-MO

  v.
                                                  MEMORANDUM *
ARNE DUNCAN, U.S. Secretary of
Education,

               Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Oregon
                    Michael W. Mosman, District Judge, Presiding

                               Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gerald Noble appeals pro se from the district court’s judgment dismissing his

action challenging the Secretary of Education’s promulgation of certain lending

regulations as inconsistent with Congressional intent. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Manzarek v. St. Paul Fire & Marine Ins.

Co., 519 F.3d 1025, 1030 (9th Cir. 2008) (failure to state a claim); Arpin v. Santa

Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (summary

judgment). We affirm.

      We are not persuaded by Noble’s contentions regarding whether the

regulations governing late disbursements of Grad PLUS loans to students, 34 C.F.R.

§§ 668.164(g) and 682.207(f), are based on an impermissible construction of the

Higher Education Act, 20 U.S.C. §§ 1070-1099. See Chevron U.S.A., Inc. v. NRDC,

467 U.S. 837, 842-44 (1984) (when Congress expressly delegates authority to an

agency to fill in a gap, the decision of that agency should be given deference).

      The district court properly dismissed Noble’s claims seeking injunctive relief

because he failed to show that the Secretary acted ultra vires in this matter. See 20

U.S.C. § 1082.

      Noble’s remaining contentions are unpersuasive.

      Noble’s motion to expedite is denied as moot.

      AFFIRMED.




                                          2                                     09-35440